Order entered April 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01552-CV

                           BRIAN MAURICE FULLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-51976-I

                                            ORDER
       We ORDER Leticia Martinez Peterson, Official Court Reporter of County Criminal

Court No. 2 of Dallas County, Texas, to file, by May 13, 2013, either: (1) the reporter’s record;

(2) written verification that no hearings were recorded; or (3) written verification that appellant

has not requested or made payment arrangements for the record. We notify appellant that if we

receive verification of no request or no payment, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission, to Leticia Martinez Peterson and all counsel of record.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE